Exhibit 10.8

 

[g101161kfimage001.jpg]

 

AUTHORIZED DIGITAL CINEMA RESELLER MASTER AGREEMENT

 

This DIGITAL CINEMA RESELLER Agreement (“Agreement”) is made as of May 23, 2005
(“Effective Date”), by and between NEC Solutions (America), Inc., a Delaware
corporation having a place of business at 4111 West Alameda Avenue, Suite 412
Burbank, California  91505(hereinafter called “NEC”), and Ballantyne of
Omaha, Inc., a Delaware corporation, having its principal place of business at
4350 McKinley Street, Omaha, Nebraska  68112 (“hereinafter referred to as
RESELLER”).  For purposes of this Agreement, RESELLER refers to RESELLER, its
employees, contractors, and agents.

 

BACKGROUND

 

NEC markets digital cinema products, and cinema advertising products, related
NEC Software (hereinafter referred to as “NEC Products” or “Products”), Services
and CineCast Software.   NEC Products and Services to be included under this
Agreement shall be specified in Addendum A.  NEC desires to obtain the services
of RESELLER and RESELLER desires to provide services to NEC in accordance with
the terms, conditions, and covenants set forth in this Agreement.  Accordingly,
in consideration of the mutual covenants and undertakings set forth herein, the
parties hereby agree as follows:

 

AGREEMENT

 

1.                                                         APPOINTMENT AND
ACCEPTANCE

 

1.1                                                    NEC hereby appoints
RESELLER as an authorized, non-exclusive RESELLER of NEC Products, Services, and
CineCast Software in the Territory.

 

1.2                                                    Territory is the United
States of America, Canada, Central and South America, and the Caribbean Islands.

 

1.3                                                    RESELLER’s appointment is
made solely for the purpose of resale of the PRODUCTS to end-user customers. 
Prices and additional Terms and Conditions for applicable PRODUCTS are set forth
in the Addendum(a).

 

1.4                                                    Other specified products
may be added as PRODUCTS by NEC during the Term of this Agreement or any renewal
hereof.  Those PRODUCTS may be subject to additional terms and requirements as
determined by NEC. NEC is not obligated to add any additional products and NEC
reserves the right at any time to change, modify, or discontinue any model or
type of PRODUCTS.

 

1.5                                                    NEC will have the right,
from time to time, at its sole discretion, to increase or decrease the number of
authorized NEC resellers in the vicinity of RESELLER’s authorized location(s) or
elsewhere without advance notice to RESELLER.

 

1.6                                                    RESELLER accepts its
appointment hereunder.

 

2.                                                         RESPONSIBILITIES OF
RESELLER

 

2.1                                                    RESELLER will represent
to all of its present and future customers that NEC is the digital cinema
solutions provider of RESELLER’s choice for digital cinema products, cinema
advertising products and services. RESELLER will use best efforts to market and
sell NEC Products, Services and CineCast Software.

 

1

--------------------------------------------------------------------------------


 

2.2                                                    RESELLER shall employ and
maintain adequately trained and competent office and sales personnel in numbers
sufficient to carry out and perform properly and fully all of RESELLER’s
obligations and responsibilities under this Agreement.

 

2.3                                                    RESELLER shall furnish
NEC, at intervals prescribed by NEC, with sales call reports, sales forecasts,
and such other information pertinent to RESELLER’s performance hereunder as NEC
may request.

 

2.4                                                    RESELLER shall keep NEC
informed as to competitive and economic conditions within the market channels
which may affect the marketing or sales of NEC Products or Services.

 

2.5                                                    RESELLER shall make best
efforts to attend meetings and trade shows required by NEC.

 

2.6                                                    In the event that
RESELLER becomes aware of any actual or potential claim against NEC by any
person or entity, RESELLER shall notify NEC immediately.

 

2.7                                                    RESELLER and its staff at
all times shall conduct themselves in a manner consistent with the high image,
reputation, and credibility of NEC and shall engage in no activities which
reflect adversely on NEC.

 

2.8                                                    RESELLER shall comply
with all applicable federal, state, and local laws and regulations in performing
its responsibilities hereunder.

 

3.                                                         COMPETITIVE PRODUCTS

 

3.1                                                    Unless authorized by NEC
in writing, RESELLER shall not at any time during the term of this Agreement,
act as a reseller or otherwise sell or promote any other digital cinema
projectors.

 

4.                                                         TAXES

 

4.1                                                   Prices are exclusive of
all sales, use and like taxes. RESELLER will pay all taxes associated with the
sale and licensing of all NEC PRODUCTS purchased or licensed under this
Agreement exclusive of taxes based on NEC’s income. Any taxes will be in
addition to the prices of the PRODUCTS and if required to be collected or paid
by NEC, will be reimbursed by RESELLER to NEC. If claiming a sales tax
exemption, RESELLER must provide that information to NEC at the time it submits
this Agreement and provide NEC with valid tax exemption certificates for those
states where deliveries are to be made at the time RESELLER’s purchase order is
submitted.

 

5.                                                        PURCHASE ORDERS,
SHIPMENTS, CANCELLATIONS & CHANGES

 

5.1                                                   Each of RESELLER’s orders
is subject to NEC’s acceptance or rejection. In addition to any specific rights
of rejection set forth in this Agreement, NEC will have the right, for any
reason whatsoever, to reject any order, in whole or in part.

 

5.2                                                   To receive PRODUCTS,
RESELLER must deliver to NEC a hard copy purchase order or follow the procedure
set forth in Section 5.2(a).  All RESELLER purchase orders must reference the
assigned customer number.  NEC reserves the right to reject any order which is
not NEC credit-approved or does not conform with the provisions of this
Agreement.  All orders accepted for delivery will be governed exclusively by the
terms and conditions of this Agreement. Unless NEC expressly agrees in writing,
no additional or different terms and conditions appearing on the face or reverse
side of any order issued by RESELLER will become part of that order.
Acknowledgment of RESELLER’s purchase order by NEC will not constitute
acceptance of any additional or different terms and conditions.

 

a.                                                 In the event that RESELLER
elects the following procedure, then in lieu of submitting a hard copy purchase
order, RESELLER may order PRODUCTS by submitting a purchase order via facsimile
machine or other electronic means acceptable to NEC. By executing this
Agreement, RESELLER authorizes NEC to accept orders communicated to NEC by
facsimile machine or other electronic means

 

2

--------------------------------------------------------------------------------


 

acceptable to NEC. All those orders described in this Section 5.2 will be
binding upon RESELLER and are subject to acceptance by NEC.

 

b.                                                The authorization to accept
orders as described in Section 5.2(a) will remain in effect until NEC’s Sales
Order Administration Department receives written notification by certified mail
terminating that procedure. Unless NEC agrees otherwise in writing, no
termination of this procedure will affect or cancel any order which has been
accepted or shipped by NEC.

 

5.3                                                   Unless otherwise stated in
the applicable Product Addendum(a) attached hereto, for standard PRODUCT,
RESELLER may cancel a shipment or request changes in a scheduled shipment date
at no charge up to five (5) business days prior to shipment.  In the event
RESELLER cancels a shipment within five (5) business days of shipment, a change
order of five percent (5%) of the shipment’s price will be levied.  No
cancellation or change may be made after shipment.

 

5.4                                                   Shipments are subject to
availability. NEC will use reasonable efforts to meet any scheduled shipment
date, but reserves the right to schedule and/or reschedule any order, at its
discretion. NEC will not be liable for delay in meeting a scheduled shipment
date for any reason. If PRODUCTS are in short supply, NEC will allocate them
equitably, at NEC’s discretion, among resellers and all other sales channels.
NEC will have the right to make partial shipments with respect to RESELLER’s
orders, which shipments will be invoiced separately and paid for when due,
without regard to subsequent shipments.  Delay in shipment or delivery of any
particular installment will not relieve RESELLER of its obligation to accept the
remaining installments. NEC WILL NOT BE LIABLE TO RESELLER FOR ANY DAMAGES,
WHETHER INCIDENTAL, CONSEQUENTIAL, OR OTHERWISE FOR FAILURE TO FILL ORDERS,
DELAYS IN SHIPMENT OR DELIVERY, OR ANY ERROR IN THE FILLING OF ORDERS,
REGARDLESS OF THE CAUSE.

 

5.5                                                   All PRODUCTS shall be
delivered to RESELLER F.O.B. Origin. Transportation costs, insurance coverage
and all other expenses applicable to shipment from NEC to RESELLER’s identified
delivery place will be the responsibility of RESELLER.  Upon transfer to the
common carrier, title to all PRODUCTS shall pass to RESELLER (except that Title
to all Licensed Programs remains in NEC or its licensor) and all risk of loss or
damage to the PRODUCTS shall be borne by RESELLER.

 

6.                                                        PRICE AND PAYMENT
TERMS

 

6.1                                                   Prices for the PRODUCTS
purchased/licensed under this Agreement will be as specified in the applicable
NEC price list prevailing at the time NEC receives a purchase order. In the
event of a price increase, RESELLER may cancel any unshipped orders by written
notice to NEC within ten (10) days of receipt of notice of the price increase.

 

6.2                                                   Subject to credit approval
by NEC, payment is due within thirty (30) days from the date of invoice.

 

7.                                                        RELATIONSHIP OF THE
PARTIES

 

7.1                                                    RESELLER acknowledges
that it has its own independently established business which is separate and
apart from NEC’s business.  RESELLER shall, at all times, be considered an
independent contractor with respect to its relationship with NEC.  Nothing
contained in this Agreement shall be deemed to create the relationship of
employer and employee, master and servant, franchiser and franchisee,
partnership or joint venture between the parties.

 

7.2                                                   Any commitment made by
RESELLER or its selling locations to its end-user customers with respect to
quantities, delivery, modification, interfacing capability, suitability of
software or hardware, or suitability of the PRODUCTS in specific applications
will be RESELLER’s sole responsibility, unless prior written approval is
obtained from an officer of NEC.  RESELLER has no authority to modify any
warranty or end user license agreement contained in this Agreement or the
Product Addendum(a) or make any other commitment on behalf of NEC, and RESELLER
will indemnify, defend and hold NEC harmless from any liability, suit or
proceeding for any modified warranty or other commitment made by RESELLER or its
selling locations.

 

3

--------------------------------------------------------------------------------


 

8.                                                        CREDIT AND FINANCIAL
REQUIREMENTS

 

8.1                                                   RESELLER represents and
warrants to NEC that RESELLER is in a good and substantial financial condition
and is able to pay all bills when due. RESELLER will, from time to time, furnish
any financial statements or additional information as may be requested by NEC to
enable NEC to determine RESELLER’s financial condition.

 

8.2                                                   RESELLER, at all times,
will comply with the terms, conditions and policies established by the Credit
Department of NEC, including, but not limited to, those set forth in the NEC
Credit Application, applicable Guaranties and Security Agreement(s).  If NEC
extends credit to RESELLER, those agreements are incorporated by reference.

 

8.3                                                   NEC, at its option, may
extend credit to RESELLER or may require, at any time, that sales be made on an
advance-payment basis if, in NEC’s sole judgment, RESELLER does not qualify for
credit.  If credit is extended, NEC will have the right to establish credit
limits for RESELLER and to change those credit limits or any other financial
requirements, from time to time, at NEC’s sole discretion.

 

8.4                                                   Sales will be made on the
payment terms in effect at the time that an order is accepted, and RESELLER will
pay all invoices when due.  RESELLER will refrain from making deductions of any
kind from any payments due NEC unless a credit memorandum has been issued by NEC
to RESELLER.  No payment by RESELLER to NEC of any lesser amount than that due
to NEC will be deemed to be other than a payment on account, and no endorsement
or statement on any check or in any letter accompanying any check or other
payment will be deemed an accord and satisfaction.  NEC may accept any payment
without prejudice to NEC’s right to recover any remaining balance or to pursue
any other remedy provided in this Agreement, in any Security Agreement(s)
executed by the parties, or by applicable law.

 

8.5                                                   If RESELLER becomes
delinquent in payment obligations or other credit or financial requirements
established by NEC, or, if in the sole judgment of NEC, RESELLER’s credit
becomes impaired, NEC will have any or all of the following rights and remedies
in addition to any other rights and remedies provided in this Agreement, in any
Security Agreement(s) executed by the parties, or by applicable law:

 

a.                                                 NEC may refuse to accept any
new orders, may cancel or delay shipment of any orders accepted previously, or
may stop any shipments in transit whereupon, the parties agree that title to
those PRODUCTS will revert to NEC.  RESELLER will pay NEC the difference between
the amounts originally owed for those PRODUCTS and the amount for which NEC is
able to sell those PRODUCTS.

 

b.                                                If NEC previously has extended
credit to RESELLER, and NEC elects to make further sales to RESELLER, NEC may
refuse to extend further credit and may require payment on an advance-payment
basis.

 

c.                                                 NEC may declare all
outstanding amounts immediately due and payable, notwithstanding any credit
terms previously in effect.

 

8.6                                                   NEC WILL NOT BE LIABLE TO
RESELLER FOR LOSSES OR DAMAGES OF ANY KIND AS A RESULT OF THE EXERCISE BY NEC OF
ITS RIGHTS AND REMEDIES HEREUNDER.

 

8.7                                                   INTEREST WILL ACCRUE ON
ALL DELINQUENT AMOUNTS AT THE RATE OF ONE AND ONE-HALF PERCENT (1½%) PER MONTH
(EIGHTEEN PERCENT [18%] PER ANNUM) FROM THE DUE DATE OF INVOICE.  However, if
the maximum rate of interest permitted by applicable law or regulations is less
than that provided for herein, then the interest will be reduced to the maximum
allowable rate.

 

4

--------------------------------------------------------------------------------


 

8.8                                                   In the event that it
becomes necessary for NEC to institute litigation to collect sums owed by
RESELLER, NEC will be entitled to an award of reasonable attorneys’ fees and
costs incurred by NEC in connection with the litigation, if a judgment in NEC’s
favor is entered in the litigation.

 

9.                                                         RESELLER’S BUSINESS
EXPENSES

 

9.1                                                    RESELLER shall bear the
entire responsibility for any and all expenses incurred in connection with its
business (including, but not limited to, leasehold expenses, salaries,
telephone, and traveling expenses), and NEC shall not be obligated to pay any
such expenses or to reimburse RESELLER unless otherwise agreed to in writing
between the parties.

 

10.                                                  LIMITED WARRANTY

 

10.1                                              NEC extends a limited warranty
solely to end-user customers for NEC Products as set forth in the Limited
Warranty Statement accompanying each NEC Product. Limited warranties as they
pertain to NEC’s Software are contained in the applicable End User License
Agreement or maintenance agreements.  The CineCast Software is provided AS IS,
AS AVAILABLE and WITH ALL FAULTS.

 

10.2                                             RESELLER will make no warranty
representation on NEC’s behalf beyond those contained in the applicable Limited
Warranty Statement. The warranty shall commence when the PRODUCTS are resold
and/or licensed to the end-user by RESELLER, subject to the terms and conditions
of the Limited Warranty Statement.  NEC makes no warranty to RESELLER with
respect to the PRODUCTS. In the event any PRODUCT fails to operate, according to
NEC’s specifications, prior to being resold to an end-user, RESELLER’s exclusive
remedy and NEC’s sole responsibility shall be (1) to repair the PRODUCT or (2),
the return and replacement of the PRODUCT in accordance with NEC’s then
prevailing policy.

 

10.3                                             The above warranty is
contingent upon the proper use of the PRODUCTS and will not apply to PRODUCTS on
which the original identification marks have been removed or altered. In
addition, this warranty shall not apply to defects or failure due to:
(i) accident, neglect or misuse; (ii) failure or defect of electrical power,
external electrical circuitry, air-conditioning or humidity control; (iii) the
use of items not provided by NEC; (iv) unusual stress; (v) any party other than
NEC or an authorized NEC representative modifying, adjusting, repairing,
servicing or installing the PRODUCT.

 

10.4                                             EXCEPT FOR THE EXPRESS WARRANTY
CONTAINED IN THE LIMITED WARRANTY STATEMENT ACCOMPANYING THE PRODUCT, NEC
DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES, INCLUDING THE WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT. NO
REPRESENTATION OR OTHER AFFIRMATION OF FACT, INCLUDING, BUT NOT LIMITED TO,
STATEMENTS REGARDING CAPACITY, SUITABILITY FOR USE OR PERFORMANCE OF PRODUCTS,
WHETHER MADE BY NEC’S EMPLOYEES OR OTHERWISE, WHICH IS NOT CONTAINED IN THIS
AGREEMENT, SHALL NOT BE DEEMED TO BE A WARRANTY BY NEC FOR ANY PURPOSE, OR GIVE
RISE TO ANY LIABILITY OF NEC WHATSOEVER.  THE WARRANTIES AND CORRESPONDING
REMEDIES AS STATED IN THIS SECTION ARE EXCLUSIVE AND IN LIEU OF ALL OTHERS
WRITTEN OR ORAL.

 

11.                                                 CONFIDENTIAL INFORMATION

 

11.1                                             In the performance of this
Agreement, each party may have access to confidential, proprietary or trade
secret information owned or provided by the other party relating to products,
marketing plans, business plans, financial information, specifications, flow
charts and other data (“Confidential Information”).  All Confidential
Information supplied by one party to another pursuant to this Agreement shall
remain the exclusive property of the disclosing party.  The receiving party
shall use such Confidential Information only for the purposes of this Agreement
and shall not copy, disclose, convey or transfer any of the Confidential
Information or any part thereof to any third party.  Neither party shall have
any obligation with respect to Confidential Information which: (i) is or becomes
generally known to the public by any means other than a breach of the
obligations of a

 

5

--------------------------------------------------------------------------------


 

receiving party; (ii) was previously known to the receiving party; or (iii) is
independently developed by the receiving party.

 

12.                                                  TRADEMARKS

 

12.1                                             RESELLER shall not use any NEC
owned or licensed trademark or trade name in a way that implies RESELLER is an
agency or branch of NEC.  RESELLER will immediately change or discontinue any
use as requested by NEC.

 

12.2                                             RESELLER shall not register or
use any NEC owned or licensed trademark or trade name, in whole or in part, as a
domain name on the Internet without prior written approval of NEC.

 

12.3                                             RESELLER has no right, title or
interest in any NEC trademark or trade name and is not authorized to use any NEC
trademark or trade name other than the designated trademarks. Any rights in any
NEC trademark or trade name acquired through RESELLER’S use belong solely to
NEC. Upon termination of this Agreement, RESELLER will discontinue any
representations that it is an Authorized RESELLER.

 

13.                                                  CHANGES

 

13.1                                              NEC reserves the right at any
time to change, modify, or discontinue any model or type of Products or Services
but will provide at least thirty days notice to RESELLER.

 

14.                                                  DURATION OF
AGREEMENT/TERMINATION

 

14.1                                              This Agreement shall become
effective as of the Effective Date and shall remain in full force and effect for
an initial term of three years and, unless terminated sooner as hereinafter
provided, shall automatically renew for additional twelve (12) month successive
term(s).  NEITHER PARTY SHALL BE OBLIGATED TO EXTEND THE DURATION OF THIS
AGREEMENT UPON THE EXPIRATION OF THE INITIAL TERM OR ANY SUCCEEDING TERM.

 

14.2                                             Either RESELLER or NEC may
terminate this Agreement without cause at any time during the initial term or
any succeeding term. If the termination is without cause, ninety (90) days
advance written notice must be provided by the terminating party to the other
party. Each party acknowledges that such period is adequate to allow it to take
all actions required to adjust its business operations in anticipation of
termination.

 

14.3                                             Either party may terminate this
Agreement if the other party commits a breach of any obligation hereunder which
is not remedied within thirty (30) days of receipt of written notice specifying
that breach.  Cause includes but is not limited to the following:  termination
by either party if the other party assigns or attempts to assign this Agreement,
except as permitted hereunder, liquidates or terminates its business, is
adjudicated as bankrupt, makes an assignment for the benefit of creditors,
invokes the provisions of any law for the relief of debtors, or files or has
filed against it any similar proceeding.

 

14.4                                             Upon expiration or termination
of this Agreement, RESELLER shall cease holding itself out in any fashion as a
RESELLER for NEC, and shall return to NEC, all sales literature, price lists,
customer lists, and any other documents, materials, or tangible items pertaining
to NEC’s business.

 

14.5                                             Termination of this Agreement
or Addendum(a) will not affect any of RESELLER’s pre-termination obligations,
including, but not limited to, any outstanding payment obligations hereunder.
Any termination of this Agreement or Addendum(a) will be without prejudice to
the enforcement of any undischarged obligations owing NEC existing at the time
of termination.

 

14.6                                             Upon any termination of this
Agreement, any orders outstanding and unshipped as of the termination date will
be deemed canceled, and NEC will have no obligation to fill same.
Notwithstanding the foregoing, NEC shall be obligated to fill all orders
accepted prior to receipt of the notice of cancellation provided that that this
Agreement is not terminated by NEC for cause.  If this Agreement is terminated
by either party with advance notice, NEC will have the right to reject

 

6

--------------------------------------------------------------------------------


 

all or part of any orders received from RESELLER during the period after notice
but prior to the effective date of termination (hereinafter called “the final
period”) if availability of the PRODUCTS is insufficient at that time to meet
the needs of NEC and its customers fully. In any event, NEC may limit shipments
during the final period to an amount not exceeding RESELLER’s average monthly
purchases from NEC during the three (3) months prior to the month in which
notice of termination is provided. Notwithstanding any credit terms made
available to RESELLER prior to that time, any of the PRODUCTS shipped by NEC to
RESELLER during the final period must be paid for by certified or cashier’s
check prior to shipment.

 

14.7                                             Within ten (10) days following
the effective date of any termination of this Agreement, RESELLER will submit to
NEC, if requested by NEC, a list of all PRODUCTS sold by NEC to RESELLER and
remaining in RESELLER’s inventory as of that effective date. NEC will have the
option to repurchase any or all of those PRODUCTS, but will not be required to
do so. If NEC desires to exercise its option hereunder, it will notify RESELLER
within thirty (30) days after receipt of the PRODUCT list from RESELLER. Upon
receipt of notice, RESELLER, at its expense, will cause those PRODUCTS selected
by NEC for repurchase to be delivered to those location(s) in the U.S.A. as NEC
may designate. NEC will have the right to inspect all returned merchandise
before establishing final disposition, and will be entitled to reject and return
to RESELLER, freight collect, any PRODUCTS which, in NEC’s sole judgment, are in
unacceptable condition. RESELLER will be credited for any accepted PRODUCTS at
prices agreed upon between the parties, but in no event will the credit be
greater than the respective prices paid by RESELLER for those PRODUCTS, less the
costs of any necessary repair, refurbishing or repackaging.

 

14.8                                             THIS AGREEMENT IS EXECUTED BY
BOTH NEC AND RESELLER WITH THE KNOWLEDGE THAT IT MAY BE TERMINATED OR NOT
RENEWED.  NEITHER RESELLER NOR NEC SHALL BE LIABLE TO THE OTHER FOR
COMPENSATION, REIMBURSEMENT FOR EXPENSES, LOST PROFITS, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OF ANY OTHER KIND OR CHARACTER, BECAUSE OF ANY
EXERCISE OF ITS RIGHT TO TERMINATE THIS AGREEMENT AS PROVIDED HEREUNDER, OR
BECAUSE OF ANY ELECTION TO REFRAIN FROM EXTENDING THE DURATION OF THIS AGREEMENT
UPON THE EXPIRATION OF THE INITIAL TERM OR ANY SUCCEEDING TERM.

 

15.                                                  OPTIONAL PROGRAMS

 

15.1                                             NEC may, from time to time, but
with no obligation to do so, offer various programs (“Programs”) as defined in
those Program Guides, to its Resellers, such as, but not limited to, Soft Dollar
Programs, Promotions and Rebates. If RESELLER elects to participate in any type
of Program(s) offered by NEC to its Resellers, then RESELLER agrees to comply
with and be governed by the terms and conditions of those Program(s), including
any policies and procedures applicable thereto. In all cases where participating
in those Program(s) may require RESELLER to enter into separate agreements with
third parties, or where those Programs are administered by third parties,
RESELLER agrees that NEC will have no liability arising out of or in connection
with that Program.

 

16.                                                  RESERVED.

 

17.                                                  GOVERNMENT EXPORT
RESTRICTION

 

17.1                                              RESELLER agrees that the
PRODUCTS purchased hereunder will not be exported directly or indirectly,
separately or as part of a system without first obtaining a license from the
U.S. Department of Commerce or any other appropriate agency of the U.S.
Government, as required. RESELLER also acknowledges that the PRODUCT may contain
crypotographic material that may be subject to US export laws and/or subject to
other countries’ import and export laws.  The RESELLER will be solely
responsible for complying with any export or import restrictions.

 

7

--------------------------------------------------------------------------------


 

18.                                                  GOVERNMENT PROCUREMENT

 

18.1                                           No United States Government
procurement terms and conditions will be deemed included hereunder or binding on
either party, unless specifically accepted in writing and signed by both
parties.

 

19.                                                  INDEMNITY AND LIMITATION OF
LIABILITY

 

19.1                                              RESELLER agrees to and does
hereby fully indemnify, defend and hold harmless NEC, its parent, subsidiaries
and affiliates and the officers, directors, and employees, (hereinafter referred
to in this paragraph as “the Indemnified Parties”), at RESELLER’s own expense,
from and against any claim, suit, cause of action, proceeding or liability
(including without limitation, reasonable attorneys’ fees and court costs),
brought against any of the Indemnified Parties by a third party directly or
indirectly based upon or related to any breach by RESELLER of this Agreement or
any other omissions or acts of RESELLER, its employees or agents, which are
outside the scope of RESELLER’s authority hereunder.  NEC shall notify RESELLER
in writing of such claim and provide RESELLER reasonable assistance (at
RESELLER’s expense) for the defense of the same.  RESELLER shall pay all damages
or settlements resulting from the claim, but RESELLER shall not be responsible
for any settlement made without RESELLER’s prior written consent.  NEC reserves
the right to participate in any such litigation with counsel of its own
choosing, at NEC’s own expense.

 

19.2                                             NEC will defend RESELLER
against a claim that a digital cinema hardware product or a cinema advertising
hardware product (“Hardware Product”) supplied hereunder infringes a U.S. patent
or copyright and NEC will pay any resulting cost, damages, and reasonable
attorneys’ fees finally awarded, if RESELLER promptly notifies NEC in writing of
the claim, NEC is given sole control of the defense and all related settlement
negotiations, and RESELLER provides NEC complete information concerning the
claim.

 

19.3                                             If any Hardware Product becomes
or in NEC’s opinion is likely to become the subject of such a claim, RESELLER
will permit NEC, at its option and expense, either to procure the right for
RESELLER to continue using the Hardware Product or to replace or modify the same
so that it becomes non-infringing; and if neither of the foregoing alternatives
is available on terms that are commercially reasonable in NEC’s sole judgment,
RESELLER will return the Hardware Product on written request by NEC. NEC agrees
to grant RESELLER a credit for returned Hardware Product as depreciated. The
depreciation will be an equal amount per year over the life of the Hardware
Product as established by NEC.  The parties acknowledge and agree that NEC’s
obligation under this Section 17 is conditioned on RESELLER’s agreement to the
foregoing.

 

19.4                                             NEC will have no obligation to
RESELLER under this Section 17 if any patent or copyright infringement or claim
thereof is based upon:  (i) use of any Hardware Product in connection or in
combination with equipment, software or devices not supplied by NEC; or
(ii) RESELLER’s use of a Hardware Product other than it is intended; or
(iii) the unauthorized modification of the Hardware Product by RESELLER; or
(iv) NEC’s compliance with RESELLER’s designs, specifications or instructions. 
RESELLER will indemnify, defend and hold harmless NEC from any loss, cost or
expense suffered or incurred in connection with any suit, claim or proceeding
brought against NEC which arises from any claim related to or arising from
subsections (i) – (iv) of this Section 17.4.

 

19.5                                             The parties acknowledge and
agree that the foregoing states NEC’s entire liability for patent and copyright
infringements by Hardware Products furnished under this Agreement.

 

19.6                                             NOTWITHSTANDING ANY PROVISION
TO THE CONTRARY, THE MAXIMUM LIABILITY OF NEC TO RESELLER, ITS CUSTOMERS OR ANY
PERSON WHATSOEVER ARISING OUT OF THIS AGREEMENT OF OR IN CONNECTION WITH ANY
SALE, LICENSE, USE OR OTHER EMPLOYMENT OF THE NEC PRODUCTS OR SERVICES, WHETHER
SUCH LIABILITY ARISES FROM ANY CLAIM BASED UPON CONTRACT, WARRANTY, TORT, OR
OTHERWISE, SHALL IN NO CASE EXCEED THE ACTUAL AMOUNTS PAID BY RESELLER TO NEC
WITHIN THE PREVIOUS TWELVE MONTHS OF NEC’S ACKNOWLEDGMENT OF THE CLAIM.  IN NO
EVENT SHALL NEC BE LIABLE TO RESELLER FOR ANY SPECIAL, INDIRECT, RELIANCE,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR ANY DAMAGES RESULTING FROM

 

8

--------------------------------------------------------------------------------


 

LOSS OF USE, DATA OR PROFITS, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE.

 

20.                                                  FORUM FOR DISPUTES AND
WAIVER OF JURY TRIAL

 

20.1                                              If, during the term of this
Agreement, or at any time after its termination, either NEC or RESELLER
commences a suit, action, or other legal proceedings against the other, its
officers, agents, employees, and/or ex-employees, arising out of or in
connection with this Agreement, the breach thereof, or to its termination,
whether or not other parties are also named therein, the forum for the same,
including but not limited to, the forum of the trial, shall take place in
accordance with this Section.  Any such action shall be brought exclusively in
the appropriate state or federal courts located in the County of Santa Clara,
State of California.

 

20.2                                             In the event that either NEC or
RESELLER brings suit against the other party for any matter arising out of or in
connection with this Agreement and the party which is sued is ultimately
adjudicated to not have liability, then the party bringing suit agrees to pay
the other party’s reasonable attorneys’ fees and litigation costs.

 

20.3                                              THE PARTIES MUTUALLY
ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY RELATING IN ANY MANNER TO THIS
AGREEMENT, ANY BREACH OF THIS AGREEMENT OR ITS TERMINATION MAY INVOLVE DIFFICULT
OR COMPLEX ISSUES WHICH MAY BETTER BE UNDERSTOOD BY A JUDGE RATHER THAN A JURY. 
ACCORDINGLY, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THEIR RIGHTS TO A JURY TRIAL IN CONNECTION WITH ANY SUCH LITIGATION AND CONSENT
TO A TRIAL BEFORE A JUDGE SITTING WITHOUT A JURY.

 

21.                                                  APPLICABLE LAW

 

21.1                                              This Agreement shall be
governed and construed in all respects in accordance with the laws of the State
of California, without giving effect to conflict of laws provisions.

 

22.                                                  MISCELLANEOUS

 

22.1                                              Assignment.  RESELLER is
appointed as one of NEC’s RESELLERS because of NEC’s confidence in RESELLER,
which confidence is personal in nature. RESELLER may not assign, transfer, or
sell all or any of its rights under this Agreement (or delegate all or any of
its obligations hereunder) without the prior written consent of NEC.  NEC may
assign this Agreement only to a parent, subsidiary, or affiliated firm, or to
another entity in connection with the sale or other transfer of all or
substantially all of its business assets.  Subject to these restrictions, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties, their successors, and permitted assigns.

 

22.2                                             
Notices.                                 Unless otherwise agreed to by the
parties, all notices required under this Agreement shall be made personally or
by certified mail, return receipt requested, and all notices shall be addressed
to the attention of the party executing the Agreement or its successor;
provided, however, that notices of PRODUCT, price and/or discount changes shall
be made by regular first-class mail.

 

Notices will be addressed to the attention of:

 

 

 

If to NEC:

If to RESELLER:

 

 

NEC Solutions (America), Inc.

Ballantyne of Omaha, Inc.

Contracts Administration

John Wilmers

10850 Gold Center Drive, Suite 200

435 McKinley St.

Rancho Cordova, CA 95760

Omaha, NE 68112

 

 

With a copy to:

 

NEC Solutions (America), Inc.

 

Digital Cinema Division

 

4111 West Alameda Avenue, Suite 412

 

Burbank, CA 91505

 

 

9

--------------------------------------------------------------------------------


 

22.3                                              Waiver.  Either party’s
failure to enforce any provision of this Agreement will not be deemed a waiver
of that provision or of the right to enforce it in the future.

 

22.4                                              Force Majeure.  Neither party
shall be liable for its failure to perform hereunder due to “Force Majeure”
conditions which shall be defined as contingencies beyond a party’s reasonable
control, including, but not limited to, weather conditions, strikes, riots,
wars, fire, acts of God, or acts in compliance with any law, order proclamation,
regulation, ordinance, demand or requirement of any governmental agency. A party
whose performance is prevented, restricted or interfered with by reason of a
Force Majeure condition shall be excused from such performance to the extent of
such Force Majeure condition so long as such party provides the other party with
prompt written notice describing the Force Majeure condition and immediately
continues performance whenever and to the extent such causes are removed.

 

22.5                                              Headings and Interpretation. 
The paragraph headings contained herein are for reference only and shall not be
considered as substantive parts of this Agreement.  The use of a singular or
plural form shall include the other form, and the use of a masculine, feminine
or neuter gender shall include the other genders.

 

22.6                                              Severability.  In the event
that any of the provisions of this Agreement or the application of any such
provisions to the parties hereto with respect to their obligations hereunder
shall be held by a tribunal of competent jurisdiction to be unlawful or
unenforceable, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected, impaired, or invalidated in any
manner.

 

22.7                                              Entire Agreement.  This
Agreement supersedes any and all other agreements, either oral or written,
between the parties hereto with respect to the subject matter hereof, and
contains all of the covenants and agreements between the parties with respect to
said subject matter.  Each party to this Agreement acknowledges that no oral or
written representations, inducements, promises or agreements have been made
which are not embodied herein.  Except as otherwise provided in this Agreement,
this Agreement may not be amended, modified or supplemented, except by a written
instrument signed by both parties hereto.

 

22.8                                              Counterparts.  If this
Agreement has been executed in multiple counterparts, each of which shall be
deemed enforceable, without production of the others.

 

22.9                                             Authority.  If RESELLER is a
sole proprietorship, the person executing this Agreement represents that he or
she is the sole proprietor thereof.  If RESELLER is a partnership or
corporation, the person executing this Agreement represents that he or she is
either a general partner or a duly authorized corporate officer, as the case may
be, and that he or she has full authority to enter into this Agreement on behalf
of such partnership or corporation.

 

22.10                                       Audit.   RESELLER will maintain (and
provide to NEC upon request with reasonable advance notice) relevant business
and accounting records to support purchases made under this Agreement for a
period of time as required by local law, but not for less than three (3) years
following completion or termination of this Agreement.  All accounting records
will be maintained in accordance with generally accepted accounting principles.

 

22.11                                       Survival.  Any provision contained
in this Agreement that, by its nature, is intended to survive the expiration or
termination of this Agreement shall so survive, including, but not limited to,
Sections 9, and 17-20.

 

22.12                                       Order of Precedence.  In the event
of conflict between any of the provisions of this Agreement, the Order of
Precedence shall be as follows:

 

10

--------------------------------------------------------------------------------


 

a)              Addendum “A”- Products

b)             Master Reseller Agreement;

c)              Special Addenda (when applicable).

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date first set
forth above.

 

 

ACCEPTED BY:

 

NEC SOLUTIONS (AMERICA), INC.

 

 

 

 

 

/s/ Ballantyne of Omaha, Inc.

 

/s/ Kurt W. Schwenk

 

RESELLER’s Full Legal Name

 

Authorized Signature

 

/s/ John Wilmers

 

Kurt W. Schwenk

 

Authorized Signature

 

Print Name

 

John Wilmers

 

General Manager DCD

 

Print Name

 

Title

 

President & CEO

 

May 25, 2005

 

Title

 

Date

 

May 23, 2005

 

 

 

Date

 

 

 

 

11

--------------------------------------------------------------------------------

 